DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Schweikert on June 30, 2022.
The application has been amended as follows:
In the abstract, lines 3-4:
Delete “Compactor arrangement and method for assembling and servicing a compactor arrangement”.

In the abstract, last line:
Delete “Significant figure: 4D”. 

Claim 1 has been amended as follows:
1. (Currently Amended) A compactor arrangement, having:
a compactor for compacting empty containers;
a support framework for supporting the compactor;
an empty-container transport device for transporting empty containers toward the compactor in the compactor arrangement;
a function module arrangement
       a module receptacle for receiving multiple function modules therein, 
      the multiple function modules, which are designed to match the module receptacle such that the multiple function modules can each be selectively received in multiple configurations in the module receptacle; and
at least one processor, which is configured to ascertain an actual configuration of the multiple configurations and to operate the function module arrangement and the compactor arrangement on the basis of the ascertained actual configuration,
wherein the module receptacle has electrical interfaces mounted on a carrier for , and wherein the electrical interfaces are configured as data interfaces.

In claim 4, line 8:
Replace “a” with -- the --.
In claim 7, line 3:
Replace “a” with -- the --.
In claim 9, line 3:
Replace “a selection” with -- the selection--.
In claim 9, line 3:
Replace “a guard” with -- the guard--.
In claim 9, line 4:
Replace “a selection” with -- the selection--.
Claim 15 has been amended as follows:
15. (Currently Amended) A method for operating a compactor arrangement, the method comprising:
transporting empty containers by means of an empty-container transport device toward a compactor in the compactor arrangement,
configuring a function module arrangement, which is installed above the empty-container transport device, by introducing multiple function modules into a module receptacle of the function module arrangement;
ascertaining an actual configuration of the function module arrangement on the basis of the multiple function modules which are received in the module receptacle; and
operating the function module arrangement on the basis of the ascertained actual configuration,
wherein the module receptacle has electrical interfaces mounted on a carrier for function module respectively received in the module receptacle, and for communication with the respective function modules received in the module receptacle, and wherein the electrical interfaces are configured as data interfaces.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In figure 11A, replace the right most reference number “1004h” of the electrical interface, with “1004e”. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-2, 4-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a compactor arrangement comprising a compactor, an empty container transport device, a function module arrangement having a module receptacle for receiving multiple function modules and having electrical data interfaces in a structural arrangement as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	June 30, 2022